Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                       Pg 1 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                       Pg 2 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                       Pg 3 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                       Pg 4 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                       Pg 5 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                       Pg 6 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                       Pg 7 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                       Pg 8 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                       Pg 9 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 10 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 11 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 12 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 13 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 14 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 15 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 16 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 17 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 18 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 19 of 20
Case 18-41897   Doc 26   Filed 07/02/19 Entered 07/02/19 13:33:03   Main Document
                                      Pg 20 of 20
